                            IN THE UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF TENNESSEE
                                     NASHVILLE DIVISION


CRAIG CUNNINGHAM,                                     )
                                                      )
               Plaintiff,                             )
                                                      )      NO. 3:16-cv-02629
               v.                                     )
                                                      )
RAPID CAPITAL FUNDING, LLC/RCF, et al.,               )      JUDGE RICHARDSON
                                                      )      MAGISTRATE JUDGE BROWN
               Defendant.                             )

                                             ORDER

        The Plaintiff in this matter has been granted a default against the defendant, Gateway Sales

and Marketing, LLC (DE 154) and the matter has been referred to me to determine whether a

hearing is necessary on the damages or alternatively to determine the amount of damages. The

Plaintiff was directed to file by December 30, 2019 an affidavit or declaration with appropriate

documentation and file a brief as to the amount of damages to which the Plaintiff asserts he is

entitled.

        The Plaintiff instead of following these directions filed a Motion for Default Judgment (DE

156) which asserts there were thirty (30) calls which are entitled to statutory damages of $3,000.00

per call. 47 U.S.C. § 227. Although the Plaintiff did not file a more detailed statement or brief,

the defaulting Defendant has filed nothing in opposition. Accordingly, the Magistrate Judge does

not believe a hearing is necessary on the matter and the Court should grant the Plaintiff a Judgment

in the amount of $90,000.00.

///

///

///

                                                 1
///

        Any objection to such an award should be filed with the Clerk within fourteen (14) days of

the entry of this order.

        SO, ORDERED.


                                     /s/ Joe B. Brown______________
                                     Joe B. Brown
                                     United States Magistrate Judge




                                                2
